Title: To Alexander Hamilton from Jeremiah Condy, 21 November 1797
From: Condy, Jeremiah
To: Hamilton, Alexander


Philadelphia, November 21, 1797. “I feel very much embarassed to discover the cause of my being without any reply to the several Letters I did myself the Honor to address you, and am really sorry Sir, that I should have given you the trouble of attending to a Correspondence which has yet been of no advantage to you or Utility to me, for I can make no other Conclusion than that you have declined the Business proposed and mean to return the papers in your hands and the Fee. If so … I will be glad to receive them by the first mail and you will please to deduct from the fee you return the Expences you have paid.…”
